DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 January 2022 has been entered.

Response to Arguments
Applicant's arguments submitted 7 January 2022 with respect to claims 1-6 have been considered but are moot in view of the new ground(s) of rejection necessitated by amendment.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lamensdorf et al. (US 2015/0174406 A1, hereinafter Lamensdorf’406).
Regarding claim 1, Lamensdorf’406 discloses a closed-loop therapy system for improving headache pain in a patient suffering therefrom (e.g. abstract; paragraphs [0005], [0030], [0031], [0038]; Figs. 1, 11A-B, 12, 14A-B) comprising: an electrode device sized and dimensioned to deliver a stimulation signal to a dorsal nasal nerve structure (e.g. abstract; paragraphs [0190]-[0192], [0342], [0394]); a power source in electrical communication with the electrode device (e.g. paragraphs [0093], [0123], [0143], [0362], [0365], [0372]); a sensor configured to sense a physiological parameter associated with the headache pain and generate a sensor signal based on the physiological parameter, the physiological parameter being tearing; impedance of tissue surrounding the dorsal nasal nerve structure; an electrically evoked signal; biometric data; or a combination thereof (e.g. paragraphs [0027], [0028], [0098], [0170], [0171]); and a controller in electrical communication with the electrode device and the sensor, the controller programmed to generate a drive signal to automatically control placement of the electrode based on the sensor signal to improve the patient’s headache pain (e.g. paragraphs [0394], [0413], [0426] - controlling/adjusting the location of the electrodes/stimulator responsively to information derived using the algorithm, i.e. responsive to the sensed data).
Regarding claim 4, Lamensdorf’406 discloses wherein the physiological parameter is an electrically evoked signal (e.g. paragraphs [0027], [0095], [0149], [0150], [0170], [0395]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lamensdorf’406 in view of Mishra et al. (US 2019/0001139 A1, hereinafter Mishra’139).
Regarding claim 2, Lamensdorf’406 discloses the invention substantially as claimed, but does not expressly disclose wherein the sensor is a moisture sensor for sensing tearing as the physiological parameter. In the same field of endeavor, Mishra’139 teaches that it is known to use sensors such as moisture sensors for 
Regarding claim 3, Lamensdorf’406 discloses the invention substantially as claimed, but does not expressly disclose wherein the physiological parameter is impedance of tissue surrounding the dorsal nasal nerve structure. In the same field of endeavor, Mishra’139 teaches that it is known to use sensors such as impedance sensors as a known alternate equivalent to other types of sensors that are able to record data representing a physiological parameter of a patient in order to allow a system to automatically adjust a stimulation for optimization of treatment of e.g. headaches via stimulation of the same nerves stimulated by Lamensdorf’406 (e.g. paragraphs [0018], [0079], [0214]-[0215], [0267]-[0269], [0324]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Lamensdorf’406, with an impedance sensor as taught by Mishra’139, since such a modification was recognized as a known alternate equivalent 
Regarding claim 5, Lamensdorf’406 discloses the invention substantially as claimed, but does not expressly disclose wherein the biometric data is sleep of the patient and the sensor is one of a pressure sensor or a motion sensor. In the same field of endeavor, Mishra’139 teaches that it is known to use sensors such as pressure or motion sensors as a known alternate equivalent to other types of sensors that are able to record data representing a physiological parameter of a patient such as a sleep level or sleep cycle in order to allow a system to automatically adjust a stimulation for optimization of treatment of e.g. headaches via stimulation of the same nerves stimulated by Lamensdorf’406 (e.g. paragraphs [0018], [0079], [0214]-[0215], [0267]-[0269], [0324]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Lamensdorf’406, with a pressure or motion sensor as taught by Mishra’139, since such a modification was recognized as a known alternate equivalent sensing means for recording data representative of a physiological parameter of a patient e.g. sleep data and would provide the predictable results of allowing a system to automatically adjust stimulation for optimization of treatment.
Regarding claim 6, Lamensdorf’406 discloses the invention substantially as claimed, but does not expressly disclose wherein the biometric data is locomotor activity and the sensor is an accelerometer. In the same field of endeavor, Mishra’139 teaches that it is known to use sensors such as accelerometers as a known alternate equivalent to other types of sensors that are able to record data representing a physiological parameter of a patient such as physical activity, body position, body motion, and muscular activity (i.e. locomotor activity) in order to allow a system to automatically adjust a stimulation for optimization of treatment of e.g. headaches via stimulation of the same nerves stimulated by Lamensdorf’406 (e.g. paragraphs [0018], [0079], [0214]-[0215], [0267]-[0269], [0324]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Lamensdorf’406, with an accelerometer as taught by Mishra’139, since such a modification was recognized as a known alternate equivalent sensing means for recording data representative of a physiological parameter of a patient e.g. locomotor activity data and would provide the predictable results of allowing a system to automatically adjust stimulation for optimization of treatment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. In particular US 2015/0148878 A1 to Yoo et al. is considered to disclose the invention substantially as claimed, and would be seen as clearly anticipatory of at least the independent claim under 35 U.S.C. § 102.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305. The examiner can normally be reached Monday-Friday 9am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
24 January 2022